Shaw, C. J.
The question of domicil is a question of fact, it is a question of comparison of facts. Had Mr. Bradlee previously had a clear, fixed and decided domicil, the circumstances would hardly be sufficient to show an acquisition of a domicil in Brookline. But when we compare the facts, we are brought to the opposite result. Brattleboro’ was his domicil of origin, but he scarcely ever visited there, and soon after coming of age went to St. Louis, and was there three or four months as a clerk, and there formed a marriage engagement with Miss Merry. He then came to Massachusetts, without any intention to return to St. Louis with his wife. But he came to Massachusetts to fulfil his engagement. He acquired no domicil at Roxbury. He took a lease of a house in Brookline in March, the rent to commence on the 1st of April; took possession; put in a housekeeper ; visited the house for the purpose of putting up *23furniture, and removed all his own and his wife’s property to it, before their marriage. His subsequent absence was only temporary ; he left on a marriage tour, with the intention to return to live in Brookline, and on his return he took actual possession of the house which he had hired. Our conclusion is that upon a balance of all the facts the domicil was in Brookline, and that The plaintiff is entitled to judgment.